                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 AMBROSE J. SAMPLE, II ,

        Petitioner,                                                  ORDER
 v.
                                                             Case No. 21-cv-445-wmc
 MATTHEW MARSKE,

        Respondent.


       Petitioner Ambrose J. Sample, II seeks a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241. Petitioner has neither paid the $5 filing fee nor requested leave to proceed without

prepayment of the filing fee. For this case to move forward, petitioner must pay the $5 filing

fee or submit a properly supported motion for leave to proceed without prepayment of the

filing fee no later than August 2, 2021. Any motion for leave to proceed without prepayment

of the filing fee must include a certified copy of an inmate trust fund account statement (or

institutional equivalent) for the six-month period beginning approximately January 12, 2021

through the date of the petition, July 12, 2021.




                                           ORDER

       IT IS ORDERED that:

              1.      Petitioner Ambrose J. Sample, II may have until August 2, 2021, to pay

the $5 filing fee or submit a properly supported motion for leave to proceed without

prepayment of the filing fee.
       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before August 2, 2021, I will assume that petitioner wishes to

withdraw this petition.




              Entered this 12th day of July, 2021.

                                   BY THE COURT:


                                   /s/
                                   PETER OPPENEER
                                   Magistrate Judge
